875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William F. HONEA, Harold W. Carlisle, Morrace H. Bell, RoyS. Anderson, Verl C. Cadman, Bobby W. Pullow,Homer A. Schrimslier, and David R.Wells, Plaintiffs-Appellants,Robert Britton, Edwin Douglas, George Henry, GordonMcDonald, Robert Moon, and Charley Steger, Plaintiffs,v.MORTON THIOKOL, INC., Defendant-Appellee.
No. 88-5551.
United States Court of Appeals, Sixth Circuit.
May 9, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judges.
PER CURIAM.


1
Plaintiffs-appellants (appellants),1 who represent eight current and retired employees of Morton Thiokol, Inc.  (Morton Thiokol), defendant-appellee, have appealed from the decision of the United States District Court for the Eastern District of Tennessee granting judgment in favor of Morton Thiokol in this action for declaratory judgment commenced pursuant to 28 U.S.C. Secs. 2201 and 2202, the Federal Declaratory Judgment Act, and 29 U.S.C. Sec. 1132, the civil enforcement provision of the Employee Retirement Income Security Act (ERISA), seeking a declaration that Morton Thiokol had failed to properly calculate their years of eligible service with the defendant for purposes of calculating their ERISA benefits.


2
Upon appellate review, this court is limited to the determination of the propriety of Morton Thiokol's interpretation of its pension plan within the arbitrary or capricious standard of review imposed upon appellate consideration.   See Moore v. Reynolds Metals Co. Retirement Program for Salared Employees, 740 F.2d 454 (6th Cir.1984), cert. denied, 469 U.S. 1109 (1985);  see also Norman v. United Mine Workers of Am.  Health & Retirement Funds, 755 F.2d 509 (6th Cir.1985).


3
Upon review of the appellants' assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that the defendant's interpretation of its pension plan was neither arbitrary nor capricious.  Accordingly, the summary judgment granted in favor of Morton Thiokol is AFFIRMED for the reasons stated by District Judge Edgar in his opinion of February 25, 1988.

WELLFORD, Circuit Judge, concurring:

4
I am in agreement with the rationale and decision set out in the per curiam opinion.  I would emphasize the language from Moore v. Reynolds Metals Company, 740 F.2d 454 (6th Cir.1984), cert. denied, 469 U.S. 1109 (1985), that "courts have no authority to decide which benefits employers must confer on their employees."


5
District Judge Edgar, in my view, thoroughly analyzed the issue in the case and I would affirm generally based on his opinion.



1
 The plaintiffs-appellants in this appeal are retired and current employees of Morton Thiokol, Inc., namely William F. Honea, Harold W. Carlisle, Morrace H. Bell, Roy S. Anderson, Verl C. Cadman, Bobby W. Pullow, Homer A. Schrimslier, and David R. Wells.  The remaining original plaintiffs to this action, Robert Britton, Edwin Douglas, George Henry, Gordon McDonald, Robert Moon and Charley Steger, did not perfect an appeal from the district court's decision and, accordingly, are not before this court